 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY A. SHARP,                                    1:18-cv-01556-AWI-GSA-PC
12                 Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13          vs.                                           MOTION FOR RECONSIDERATION
14   AUDREY KING, et al.,                                 (Doc. No. 13.)
15                 Defendants.
16

17

18

19   I.      BACKGROUND

20           Anthony A. Sharp (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights

21   action pursuant to 42 U.S.C. § 1983. On November 13, 2018, Plaintiff filed the Complaint

22   commencing this action. (ECF No. 1.)

23           On June 28, 2019, the assigned magistrate judge entered findings and recommendations,

24   recommending that Plaintiff’s in forma pauperis status be revoked under 28 U.S.C. § 1915(g)

25   and Plaintiff be required to pay the filing fee in full for this action within thirty days. (ECF No.

26   10.) On August 26, 2019, the undersigned adopted the findings and recommendations in full.

27   (ECF No. 12.) On September 18, 2019, Plaintiff filed a motion for reconsideration. (ECF No.

28   13.)

                                                      1
 1   II.    MOTION FOR RECONSIDERATION
 2          A.      Legal Standard
 3          When filing a motion for reconsideration, Local Rule 230(j) requires a party to show the
 4   “new or different facts or circumstances claimed to exist which did not exist or were not shown
 5   upon such prior motion, or what other grounds exist for the motion.” L. R. 230(j). “A motion
 6   for reconsideration should not be granted, absent highly unusual circumstances, unless the district
 7   court is presented with newly discovered evidence, committed clear error, or if there is an
 8   intervening change in the controlling law,” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH
 9   & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted). “A
10   party seeking reconsideration must show more than a disagreement with the Court’s decision,
11   and recapitulation of the cases and arguments considered by the court before rendering its original
12   decision fails to carry the moving party’s burden.” . . . of that which was already considered by
13   the Court in rendering its decision.” Clark v. County of Tulare, 755 F.Supp.2d 1075, 1099-00
14   (E.D. Cal. 2010).
15          B.      Plaintiff’s Motion
16          Plaintiff requests reconsideration of the court’s order issued on August 26, 2019, which
17   adopted the magistrate judge’s recommendations to revoke Plaintiff’s in forma pauperis status
18   under 28 U.S.C. § 1915(g) and require Plaintiff to pay the filing fee in full for this case within
19   thirty days. The basis for Plaintiff’s motion for reconsideration is his disagreement with the
20   court’s decision. Plaintiff contends that because he is legally indigent, the court should not have
21   revoked his in forma pauperis status.
22           Plaintiff has not shown clear error or other meritorious grounds for relief and has
23   therefore not met his burden as the party moving for reconsideration. Marlyn Nutraceuticals,
24   Inc., 571 F.3d at 880. Plaintiff again does not address § 1915(g), and his disagreement with the
25   court’s ruling is not sufficient grounds for relief from the order. Clark, 755 F.Supp.2d at 1099-
26   00. Because Plaintiff has not met his burden of showing a proper basis for reconsideration, his
27   motion will be denied.
28


                                                     2
 1                                         ORDER
 2         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for reconsideration
 3   (Doc. No. 13) is DENIED.
 4
     IT IS SO ORDERED.
 5

 6   Dated: November 6, 2019
                                          SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             3
